Case 2:20-cv-01638-DWL Document 22 Filed 09/18/20 Page 1 of 4




               EXHIBIT 1
                      Case 2:20-cv-01638-DWL Document 22 Filed 09/18/20 Page 2 of 4


Sean Garrison

From:                  PBA-Hater <PBA-Hater@protonmail.com>
Sent:                  Sunday, August 23, 2020 3:17 PM
To:                    Glenn Bacal; Sean Garrison
Cc:                    Nicole.Valdes@abc15.com; rachel.leingang@gannett.com
Subject:               Rule 11 Sanctions Notice - AZ Bd of Regents v John Doe - Case Case 2:20-cv-01638


Hi!

I heard in the news that you guys are trying to sue me. I am requesting that you withdraw your complaint or I will file a
Rule 11 motion for sanctions.

Make no mistake, I will fuck you people up. I am extremely experienced and outrageously vexatious. I will drag you
assholes through the wringer and make you spend tens if not hundreds of thousands of dollars in legal fees. Plus, it
would be futile for you guys to try to track me down via Instagram as I used TOR and open WiFi networks to access the
account.

Fortunately, I do not pay any Arizona taxes. So I totally do not care. E‐filing via PACER and the court's ECF system is
feer. And because of the phony Chinese virus, court hearings are all conducted remotely anyways. Since my time is free
and plentiful, no matter what you clowns do, I will come out on top.

Never forget that.

I will fuck you up.

Best regards,

John Doe (aka "asu_covid.parties)


Sent with ProtonMail Secure Email.




                                                            1
                   Case 2:20-cv-01638-DWL Document 22 Filed 09/18/20 Page 3 of 4


Sean Garrison

From:                 PBA-Hater <PBA-Hater@protonmail.com>
Sent:                 Wednesday, August 26, 2020 4:45 PM
To:                   Glenn Bacal; Sean Garrison
Cc:                   Nicole.Valdes@abc15.com; rachel.leingang@gannett.com
Subject:              Re: Rule 11 Sanctions Notice - AZ Bd of Regents v John Doe - Case Case 2:20-cv-01638
Attachments:          ECF 13 - John Does Answer.pdf


In case you guys missed it, attached is my Answer.

Be advised that I will shortly be filing a counterclaim for Section 1983 violations of my 1st Amendment rights.

However, I am willing to accept        to settle this matter. Or I can instead drag you cocksucks through federal court
for the next 12 months, embarrassing the fuck out of you all. As you may have gathered, I have just a tiny bit of legal
experience. Really not much when you think of it. But enough to keep y'all busy with motion practice on a weekly basis.

See ya in court!


John Doe


Sent with ProtonMail Secure Email.

‐‐‐‐‐‐‐ Original Message ‐‐‐‐‐‐‐
On Sunday, August 23, 2020 10:16 PM, PBA‐Hater <PBA‐Hater@protonmail.com> wrote:

        Hi!

        I heard in the news that you guys are trying to sue me. I am requesting that you withdraw your
        complaint or I will file a Rule 11 motion for sanctions.

        Make no mistake, I will fuck you people up. I am extremely experienced and outrageously vexatious. I
        will drag you assholes through the wringer and make you spend tens if not hundreds of thousands of
        dollars in legal fees. Plus, it would be futile for you guys to try to track me down via Instagram as I used
        TOR and open WiFi networks to access the account.

        Fortunately, I do not pay any Arizona taxes. So I totally do not care. E‐filing via PACER and the court's
        ECF system is feer. And because of the phony Chinese virus, court hearings are all conducted remotely
        anyways. Since my time is free and plentiful, no matter what you clowns do, I will come out on top.

        Never forget that.

        I will fuck you up.

        Best regards,

        John Doe (aka "asu_covid.parties)

                                                              1
         Case 2:20-cv-01638-DWL Document 22 Filed 09/18/20 Page 4 of 4


Sent with ProtonMail Secure Email.




                                       2
